DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17249751 has claims 1-42 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 17-19, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2019/0261315 A1; published on August 22, 2019; hereinafter Zhang) in view of Sun et al. (Pub. No. US 2019/0020522 A1; published on January 17, 2019; hereinafter Sun).
Regarding claims 1 and 32,  Zhang discloses a user equipment (UE) for  wireless communication, comprising: a memory; (See ¶0150, a processor coupled to a computer-readable medium/memory) and one or more processors operatively coupled to the memory, (See ¶0150, a processor coupled to a computer-readable medium/memory) the memory and the one or more processors(See ¶0150, a processor coupled to a computer-readable medium/memory) configured to: receive, from a base station, an indication of a time domain resource allocation (TDRA), in a unit of a time domain resource block (RB) or in a unit of a time domain RB group, (2019/0261315 a1-See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments and the base station identification information such as a temporary-cell RNTI (T-CRNTI). If some UEs only support a particular waveform, network may send PRACH message 2 in multiple waveforms; See 0090,UE only supports SC-QAM in DL and UL; interpreted that since UE only support SC-QAM the RBs indicated to the UE are time domain RBs) for a communication that is to use a time domain waveform, (See 105,since the UE 604 is already informed of the waveform for the uplink transmissions, assuming that the UE supports the waveform for the uplink transmissions; See 109, response to the PRACH response message, the UE 604 transmits a connection request message using the indicated UL waveform for setting up a connection to the base station 602, using the received T-CRNTI information; See 0090,UE only supports SC-QAM in DL and UL) wherein the unit of the time domain RB or the unit of the time domain RB group is a sub-symbol unit:(See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments; See 0090, UE only supports SC-QAM in DL and UL; time domain RB is a SC-QAM since UE only support it for UL and DL)
 	However, Zhang fails to disclose communicate with the base station, using the time domain waveform, based at least in part on the TDRA for the communication
	Sun discloses communicate with the base station, using the time domain waveform, (2019/0020522 a1, See 0085, SC-QAM waveform may be generated for transmission by a transmitter of a UE) based at least in part on the TDRA for the communication (See 0055,  scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the UE with time resource for a waveform to include the UE transmits the generated waveform to the base station. The motivation to combine is to efficiently use of a single-carrier waveform may improve power levels (See ¶0100).
Regarding claims 2 and 18,  Zhang discloses the time domain waveform is a single carrier quadrature amplitude modulation waveform. (See ¶105,since the UE 604 is already informed of the waveform for the uplink transmissions, assuming that the UE supports the waveform for the uplink transmissions; See 0090,UE only supports SC-QAM in DL and UL)
Regarding claims 3 and 19, Zhang discloses the unit of the time domain RB includes a plurality of time domain resource elements. (See ¶0083, RB may contain 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 Res)
Regarding claims 17 and 38, Zhang discloses a base station for wireless communication, comprising: a memory; (See ¶0131, a processor 904 coupled to a computer-readable medium/memory 906)  and one or more processors operatively coupled to the memory, (See ¶0131, a processor 904 coupled to a computer-readable medium/memory 906) the memory and the one or more processors (See ¶0131, a processor 904 coupled to a computer-readable medium/memory 906)  configured to: transmit, to a user equipment (UE), an indication of a time domain resource allocation (TDRA), in a unit of a time domain resource block (RB) or in a unit of a time domain RB group, (2019/0261315 a1-See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments and the base station identification information such as a temporary-cell RNTI (T-CRNTI). If some UEs only support a particular waveform, network may send PRACH message 2 in multiple waveforms; See 0090,UE only supports SC-QAM in DL and UL; interpreted that since UE only support SC-QAM the RBs indicated to the UE are time domain RBs) for a communication that is to use a time domain waveform, (See 105,since the UE 604 is already informed of the waveform for the uplink transmissions, assuming that the UE supports the waveform for the uplink transmissions; See 109, response to the PRACH response message, the UE 604 transmits a connection request message using the indicated UL waveform for setting up a connection to the base station 602, using the received T-CRNTI information; See 0090,UE only supports SC-QAM in DL and UL) wherein the unit of the time domain RB or the unit of the time domain RB group is a sub-symbol unit:(See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments; See 0090, UE only supports SC-QAM in DL and UL; time domain RB is a SC-QAM since UE only support it for UL and DL)
 	However, Zhang fails to disclose communicate with the base station, using the time domain waveform, based at least in part on the TDRA for the communication
	Sun discloses communicate with the base station, using the time domain waveform, (2019/0020522 a1, See 0085, SC-QAM waveform may be generated for transmission by a transmitter of a UE) based at least in part on the TDRA for the communication (See 0055,  scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the UE with time resource for a waveform to include the UE transmits the generated waveform to the base station. The motivation to combine is to efficiently use of a single-carrier waveform may improve power levels (See ¶0100).
Claim(s) 4, 11, 20, 26, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sun and, further in view of Lee et al. (Pub. No. US 2013/0315178 A1; hereinafter Lee).
Regarding claims 4 and 20, Zhang discloses time domain RB (2019/0261315 a1-See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments and the base station identification information such as a temporary-cell RNTI (T-CRNTI). If some UEs only support a particular waveform, network may send PRACH message 2 in multiple waveforms; See 0090,UE only supports SC-QAM in DL and UL; interpreted that since UE only support SC-QAM the RBs indicated to the UE are time domain RBs)
However, Zhang in view of Sun fails to disclose the control information includes contiguous RBs or contiguous RB groups.
Lee discloses the control information includes contiguous RBs or contiguous RB groups. (2013/0315178 a1- abstract- receiving control information indicating An RBG set n (0≦n<N) includes every Nth RBG starting from nth RBG, an RBG includes one or more consecutive RBs)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Zhang in view of Sun to include the configuration information includes RBs consecutive. The motivation to combine is that the scheduling information can be more efficiently transmitted/received (See ¶0095).
Regarding claims 11, 26, 36 and 41, Zhang discloses the TDRA is time domain RB received in control information (2019/0261315 a1-See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments and the base station identification information such as a temporary-cell RNTI (T-CRNTI). If some UEs only support a particular waveform, network may send PRACH message 2 in multiple waveforms; See 0090,UE only supports SC-QAM in DL and UL; interpreted that since UE only support SC-QAM the RBs indicated to the UE are time domain RBs)
However, Zhang in view of Sun fails to disclose contiguous virtual time domain RBs or contiguous virtual time domain RB groups that map to non-contiguous physical time domain RBs or to non-contiguous physical time domain RB groups. 
Lee discloses contiguous virtual time domain RBs or contiguous virtual time domain RB groups that map to non-contiguous physical time domain RBs or to non-contiguous physical time domain RB groups. (See ¶0012, The resource block group may include one or more consecutive resource block according to the number of resource blocks included in a subframe; See ¶0022, receiving information of virtual resource block which comprises a part of each of one or more resource block in a subframe; See ¶0048, A LVRB is mapped to a PRB, and PRBs to which different LVRBs are not mapped to a same PRB; Figure 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Zhang in view of Sun to include the configuration information includes RBs consecutive. The motivation to combine is that the scheduling information can be more efficiently transmitted/received (See ¶0095).
Claim(s) 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sun and, further in view of Ji et al. (Pub. No. US 2020/0170016 A1; hereinafter Ji).
Regarding claims 5 and 21, Zhang discloses time domain RB group information (2019/0261315 a1-See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments and the base station identification information such as a temporary-cell RNTI (T-CRNTI). If some UEs only support a particular waveform, network may send PRACH message 2 in multiple waveforms; See 0090,UE only supports SC-QAM in DL and UL; interpreted that since UE only support SC-QAM the RBs indicated to the UE are time domain RBs)
However, Zhang in view of Sun fails to disclose a size of the unit of the  RB group is based at least in part on a size of a bandwidth part.
Ji discloses a size of the unit of the RB group is based at least in part on a size of a bandwidth part. (See ¶0092, The higher-layer signaling indicates, for example, a mapping relationship between the bandwidth part (BWP) size and a size of an RBG)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Zhang in view of Sun to include the RBG size is based on bwp. The motivation to combine a need to enhance uplink and downlink, so as to be adapted to a larger bandwidth in the NR system (See ¶0009).
Claim(s) 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sun and, further in view of Yang et al. (Pub. No. US 2014/0204879 A1; hereinafter Yang).
Regarding claims 8 and 24, Zhang discloses the TDRA is the control information transmitted from the base station(2019/0261315 a1-See 108, The PRACH response message may include, among other information, the resource allocated to the UE 604, such as resource block (RB) assignments and the base station identification information such as a temporary-cell RNTI (T-CRNTI). If some UEs only support a particular waveform, network may send PRACH message 2 in multiple waveforms; See 0090,UE only supports SC-QAM in DL and UL; interpreted that since UE only support SC-QAM the RBs indicated to the UE are time domain RBs)
However, Zhang in view of Sun fails to disclose the control information is indicated by a start and length indicator value that indicates a starting RB or a starting RB group, and a quantity of consecutive RBs or a quantity of consecutive RB groups, for the control information.
Yang discloses the control information is indicated by a start and length indicator value that indicates a starting RB or a starting RB group, and a quantity of consecutive RBs or a quantity of consecutive RB groups, for the control information. (Pub. No. 2014/0204879A1)- abstract A size of the RA field is represented by the following expression MAX (RASizeA, RASizeB). RASizeA is a first number of bits for indicating a resource indication value (RIV) corresponding to a starting resource block (RB) and a length of contiguously allocated RBs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Zhang in view of Sun to include control information is transmitted with start and length of starting RB. The motivation to combine is  efficiently allocating resources in a wireless communication system (See ¶0006).
Claim(s) 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sun and, further in view of Golitschek et al. (Pub. No. US 2020/0314840 A1; hereinafter Golitschek)
Regarding claims 13 and  28,  Zhang in view of Sun fails to disclose the unit of the time domain RB or the unit of the time domain RB group includes guard interval modulation symbols.
Golitschek the unit of the time domain RB or the unit of the time domain RB group includes guard interval modulation symbols. (Pub. No. US 2020/0314840 A1-See ¶0036, Resource allocation information, indicating the resources (Resource Blocks, RBs) on which a user is allocated. Note, that the number of RBs on which a user is allocated can be dynamic; See ¶0135, there may be configurations resulting in guard period with length of less than one symbol or even zero; See ¶0149, special subframe may further comprise a guard period of one or more symbols separating the downlink portion and the uplink portion)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Zhang in view of Sun to include the RB includes the RB includes guard period modulation symbols. The motivation to combine is efficiently the guard period between the downlink portion and the uplink portion is shortened to provide more space (symbols) for uplink and downlink short TTI (See ¶0133).

Allowable Subject Matter
Claims 6-7, 9-10, 12, 14-16, 22-23, 25, 27, 29-31, 33-35, 37, 39-40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mcoy et al. (Pub. No. US 2008/0232300 A1)- sounding waveforms may be distinguished by a specific cyclic shift of a single reference sequence in the time-domain (i.e., the channel sounding RSs for different transmit antennas at one SS, or from multiple SSs, are sent in a code division multiplexed (CDM) fashion). The channel sounding RSs can be generated by mapping a truncated or a cyclic extended ZC sequence to the set of subcarriers to be occupied by the channel sounding RSs. In case of truncation, the length of the sequence should usually be the smallest prime number that is greater than the length of the RB or RBs (N.sub.P). A sounding waveform may be time-multiplexed into a UL subframe such that the channel sounding RS replaces one of the data symbols in the UL subframe.
Che (Pub. No. US 2010/0150114 A1)- The allocation information may include information about which resource blocks in the frequency domain or time domain, or both, are allocated to the scheduled user equipment, the modulation and coding scheme ("MCS") to use, the size of the transport block, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472